Citation Nr: 1828818	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease as a result of exposure to herbicides.

2.  Entitlement to service connection for lung cancer with asbestosis as a result of exposure to herbicides.

3.  Entitlement to service connection for Hodgkin's lymphoma as a result of exposure to herbicides.

4.  Entitlement to service connection for acquired mental health disability to include anxiety and depression.

5.  Entitlement to service connection for stroke as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the issue of entitlement to service connection for bilateral hearing loss was granted in a September 2015 rating decision.  Since this is a complete grant of the benefits sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board further notes that in April 2018, the Appellant filed a claim for substitution of party.  Later during the same month in April 2018, the appellant was substituted for the Veteran in the pending claim, enabling her to proceed in the place of the Veteran to the completion of the original claim.  See U.S.C. § 5121A(a)(1) (West 2012).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ischemic heart disease.

2.  The Veteran does not have a current diagnosis of lung cancer.

3.  The weight of evidence is in equipoise as to whether the Veteran was exposed to Agent Orange during his active military service.

4.  The weight of record shows that the Veteran's currently diagnosed mental health disability is related to a service-connected disability.

5.  The weight of evidence is against a finding that the Veteran's stroke condition had its onset during military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for lung cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. 3.159, 3.303, 3.304 (2017).

3.  The criteria for service connection for Hodgkin's lymphoma have been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

4.  The criteria for service connection for a mental health disability have been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

5.  The criteria for service connection for stroke have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 7104 (West 2012); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2017).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in September 2013.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in November 2013, April 2015, and December 2015, the examiners provided medical opinions considering the Veteran's prior medical history, lay statements, and described the disabilities with sufficient detail so that the claim could be fully evaluated.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include diabetes, are presumed to have been incurred in-service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  A Veteran who served on land in Vietnam is presumed to have had such exposure.  Id.

Ischemic Heart Disease

Factual Background

The Veteran's entrance examination and Report of Medical History are silent for heart abnormalities.  See Service Treatment Records August 1973 to May 1976.  During service there was no treatment, diagnosis, or injury related to a heart disability.  At discharge, there were no heart abnormalities reported on the discharge examination or the accompanying Report of Medical History.  Following service, medical treatment revealed a diagnosis for non-ischemic cardiomyopathy in December 2002.  See Medical Treatment December 2002.  The non-ischemic diagnosis was further confirmed by a VA examination in December 2015, where the examiner opined that the Veteran's non-ischemic cardiomyopathy was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

Analysis

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).  The reasons and bases for this conclusion will be set forth below.

At the outset, the Board observes that the evidence of record, as detailed in the pertinent part above, fails to establish an ischemic heart disease disability.  During the Veteran's service there was no treatment, diagnosis or injury related to his heart.  At separation, his discharge examination along with the accompanying Report of Medical history were both silent for a heart disability.  Following service, the Veteran was diagnosed with cardiomyopathy; however he did not receive a diagnosis of ischemic heart disease.  See VA Examination December 2015.  

The Board notes that service connection may not be granted in the absence of a current disability shown at some time during the claims period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the clinical record fails to demonstrate a current diagnosis of ischemic heart disease.

The Board recognizes the Appellant's belief that the Veteran had ischemic heart disease and it was associated with his military service.  However, the lay evidence in the present case is not considered competent to determine an ischemic heart disease diagnosis.  See Jandreau, 492 F.3d at 1372.  Here, the pathological and medical expertise required to confirm a diagnosis of ischemic heart disease carry the greatest weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The Board further notes, that a diagnosis of cardiomyopathy is considered a cardiovascular-renal disease under § 3.309 and therefore a presumptive theory of entitlement is applicable.  Where the evidence submitted in support of a claim reasonably raises the issue of a related condition, it is an error for the VA not to consider a claim for the related condition.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  However, in this instance cardiomyopathy was not shown to a compensable degree following the first year after active military service, thus a presumptive theory of entitlement must fail.  In addition, the Veteran did not assert symptomatology related to cardiomyopathy following service to support a continuity of symptomatology theory of entitlement.

Lastly, cardiomyopathy is not one of the enumerated diseases associated with exposure to certain herbicide agents, such as Agent Orange.  See 38 C.F.R. § 3.309(e).  Therefore, service connection would not be warranted on a presumptive basis related to Agent Orange exposure.

In sum, the Veteran does not have a current disability thus failing the first element of a service connection claim.  The preponderance of the evidence weighs against a finding for service connection for the ischemic heart disease claim. The benefit-of-the-doubt rule has been considered but the weight of the evidence is against the claim.  38 C.FR. § 3.102.

Lung Cancer

Factual Background

The Veteran's entrance examination and Report of Medical History are silent for lung abnormalities.  See Service Treatment Records August 1973 to May 1976.  During service there was no treatment, diagnosis, or injury related to a lung cancer.  At discharge, there were no lung abnormalities reported on the discharge examination or the accompanying Report of Medical History.  Following service, there is no documented medical evidence of the Veteran being diagnosed with lung cancer.  A VA examination in December 2015 confirmed that there was no diagnosis for lung cancer in the evidence of record.  See VA Examination (Respiratory Conditions) December 2015.

Analysis

The criteria for service connection for lung cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).  The reasons and bases for this conclusion will be set forth below.

The Board observes that the evidence of record, as detailed in the pertinent part above, fails to establish a diagnosis for lung cancer.  During the Veteran's service there was no treatment, diagnosis or injury related to lung cancer.  At separation, his discharge examination along with the accompanying Report of Medical history were both silent for lung disabilities.  Following service, the Veteran has not been diagnosed with lung cancer, which was confirmed by a December 2015 VA examiner. 

The Board notes that service connection may not be granted in the absence of a current disability shown at some time during the claims period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the clinical record fails to demonstrate a current diagnosis of lung cancer.

The Board recognizes the Appellant's belief that the Veteran had lung cancer and it was associated with his military service.  However, the lay evidence in the present case is not considered competent to determine a diagnosis for lung cancer.  See Jandreau, 492 F.3d at 1372.  Here, the pathological and medical expertise required to confirm a diagnosis of cancer carry the greatest weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

In sum, the Veteran does not have a current disability thus a service connection claim must fail.  The preponderance of the evidence weighs against a finding for service connection for lung cancer. The benefit-of-the-doubt rule has been considered but the weight of the evidence is against the claim.  38 C.FR. § 3.102.

Hodgkin's Disease

Factual Background

The Veteran's entrance examination and Report of Medical History are silent for Hodgkin's lymphoma.  See Service Treatment Records August 1973 to May 1976.  During service there was no treatment, diagnosis, or injury related to a Hodgkin's lymphoma.  At discharge, there were no abnormalities related to lymphoma disabilities reported on the discharge examination or the accompanying Report of Medical History.  Following service, the Veteran was afforded two VA examinations with regard to his Hodgkin's lymphoma.  The first VA examination in April 2015 diagnosed the Veteran with Hodgkin's in 1996 and concluded that the Hodgkin's disease was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service, injury, event or illness.  Moreover, the examination annotated that there was no clear evidence supporting asbestos exposure as a cause of Hodgkin's.  See VA Examination (Medical Opinion - Hodgkin's lymphoma) April 2015.  The examiner in the second examination, December 2015, concluded that the Hodgkin's disease was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The rationale stated that Hodgkin's lymphoma is a diagnosis related to Agent Orange.  However, the examiner further stated that his only concern was that the Hodgkin's lymphoma was noted in 2002 cardiology and earlier C&P examinations; however, there were no records associated with the file to confirm the actual diagnosis.

Analysis

The criteria for service connection for Hodgkin's disease have been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).  The reasons and bases for this conclusion will be set forth below.

An April 2015 VA examiner recorded that the Veteran was diagnosed with Hodgkin's lymphoma in 1996, thus the first element of a service connection claim has been met.  See VA Examination (Medical Opinion - Hodgkin's) April 2015.

At the outset, the Board notes that Hodgkin's lymphoma is one of the enumerated diseases under 38 C.F.R. § 3.309(e).  Thus, service connection can be presumed as one of the diseases associated with exposure to certain herbicide agents.  The Veteran contends that he was exposed to Agent Orange during his service in the Republic of Vietnam. 

The Board notes that although the evidence of record does not establish that the Veteran had "boots on ground" in Vietnam, he was aboard the USS Hancock, which docked in Da Nang Harbor, Vietnam.  See Joint Services Record Research Center Response (JSRRC) May 2016.  The ship docked for an evacuation operation and during that operation the Veteran could have potentially been exposed to Agent Orange as the JSRRC report details there were thousands of evacuees placed on the USS Hancock and other ships supporting the mission along with helicopters landing on the deck of USS Hancock transporting refugees onto the ship.  

As the rescue operation was outside normal operations and there were thousands of people being evacuated it is highly conceivable that the Veteran went ashore, as contended, at some point to assist refugees onto the ship.  

The record contains two opinions of etiology with respect to the Hodgkin's claim.  As the presumption for herbicide exposure operates the Board need not weigh these- suffice it to say there is nothing of record to rebut the presumption here.  

In sum, the Veteran has a current disability and the evidence is in equipoise that he was went ashore in The Republic of Vietnam during his ship's evacuation exercises, thereby triggering the presumption of 38 C.F.R. § 3.309(e).  
As the weight of probative evidence is in balance, the benefit of the doubt is for the Veteran, thus the evidence is in favor of the claim.  Service connection is deemed warranted on a presumptive basis.  

Mental Health Disability

Factual Background

The Veteran's entrance examination and Report of Medical History are silent for mental health abnormalities.  See Service Treatment Records August 1973 to May 1976.  During service there was no treatment, diagnosis, or injury related to a mental health disorder.  At discharge, the final examination and the accompanying Report of Medical History were both silent for any mental health disabilities.  Following service, the Veteran was diagnosed with severe depression in May 2008.  See Medical Treatment May 2008 to August 2010.

Analysis

The criteria for service connection for a mental health disability have been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).  The reasons and bases for this conclusion will be set forth below.

The Veteran was diagnosed with depression in May 2008.  See Medical Treatment May 2008 to August 2010.  Thus, the first element of a service connection claim has been met.

As noted above, regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). In the present decision, the Board has determined that the Veteran's Hodgkin's lymphoma is service-connected, thus the evidence of record meets the second element of a secondary service-connection claim. 

The record supports a finding that that the Veteran's mental health disability is related to his service-connected Hodgkin's lymphoma, thus warranting secondary service-connection.  Specifically, a clinician in May 2008 annotated during treatment notes that the Veteran seemed depressed and it was because "he went through a lot of problems.  He had a stroke, cardiomyopathy, Hodgkin's lymphoma, heart attack, and cardiac arrest before October 2006."  See Medical Treatment May 2008 to August 2010.  Moreover, the clinician recorded that although there were no suicidal ideations present, the Veteran "thought about he wished to die."  Id.  Since the Board has determined that Hodgkin's is service-connected and the clinician has reported this ailment was one of the causes of his depression, secondary-service connection is warranted.

In addition to the May 2008 clinician record, the evidence of record contains a May 2008 diagnosis of severe depression and a June 2009 diagnosis of depression.  Id.  Both screenings show that the although the Veteran was not improving and the probative weight of medical evidence is in favor of the claim.

In sum, the Veteran had a current mental health disability, a service-connected disability of Hodgkin's lymphoma, and the evidence of record shows that his mental health disability was related to his Hodgkin's disease.  The preponderance of the evidence weighs in favor of the claim.  38 C.FR. § 3.102.

Stroke

Factual Background

The Veteran's entrance examination and Report of Medical History are silent for stroke.  See Service Treatment Records August 1973 to May 1976.  During service there was no treatment, diagnosis, or injury related to a cerebrovascular disability.  At discharge, there were no abnormalities related to a stroke or brain disorder reported on the discharge examination or the accompanying Report of Medical History.  Following service, the Veteran was diagnosed with a brain injury in 2006.  See Medical Treatment May 2015 to August 2015.

Analysis

The criteria for service connection for a stroke have not been met.  38 U.S.C. §§ 1101, 1110, 1137, 1154 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).  The reasons and bases will be set forth below.  

The Veteran was diagnosed with a brain injury in 2006, thus meeting the first element of a service connection claim.  See Medical Treatment May 2015 to August 2015.

The evidence of record does not show an in-service incurrence related to a cerebrovascular incident, thus the second element of a service connection claim has not been met.  Therefore, a direct service connection claim must fail.

The Appellant's contends that the Veteran's stroke was the result of exposure to Agent Orange.  See Accredited Representative Statement on Appeal November 2015. Strokes also known as cerebrovascular accidents (CVAs) are not listed under § 3.309(e), which lists the diseases applicable to a presumptive theory for Agent Orange exposure.  The Board notes that § 3.309(e) under Note 2, specifically states that for the purposes of this section, "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  The Board considers Note 2 relevant because strokes are not listed separately under the diseases enumerated by § 3.309(e). Generally, if a disease is not listed under the regulatory section the disease is not applicable for a presumptive theory of application.  The Board gives great weight to Note 2 in determing that strokes are not considered one of the enumerated conditions as strokes are not listed individually as a disease under §3.309(e) and the one reference to the condition denotes that strokes are nonapplicable for presumptive entitlement.

The Board further notes that strokes or CVAs are not listed under § 3.309(a), therefore a presumptive theory of entitlement is not warranted.  In addition, the record does not support a continuity of symptomatology theory of entitlement as the Veteran has not asserted issues relating to stroke prior to his 2006 CVA, which was some 30 years after service.

The Board recognizes the Appellant's contention that the Veteran's stroke was related to his exposure to Agent Orange.  465, 469 (1994).  However, the competent weight of medical evidence outweighs the Veteran's credible assertions.  Here, the regulatory guidance is clear that strokes are not diseases identified for a presumptive theory of entitlement.  Moreover, the probative evidence of record does not support a direct service connection; therefore, the service connection claim must fail.

In sum, the Veteran has a current disability however strokes are not enumerated diseases under § 3.309(a) or 3.309(e), therefore a presumptive theory of service connection is not warranted.  In addition, there is no in-service incurrence to warrant a direct service connection.  The preponderance of the evidence weighs against a finding for service connection for a stroke. The benefit-of-the-doubt rule has been considered but the weight of the evidence is against the claim.  38 C.FR. § 3.102.




ORDER

Service connection for ischemic heart disease is denied

Service connection for lung cancer is denied.

Service connection for Hodgkin's lymphoma is granted.

Service connection for a mental health disability is granted.

Service connection for stroke is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


